—In an action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County (Jordan, J.), dated August 30, 1983, which granted defendant-respondent Caristo Construction Company’s motion and defendant-respondent Novak and Company, Inc’s cross motion for summary judgment dismissing the complaint as to them and any cross claims asserted against them.
Order affirmed, with one bill of costs.
The affidavits submitted in opposition to the motion and cross motion for summary judgment present no evidentiary facts to indicate that a triable issue exists. Plaintiffs contend that essential facts are within the exclusive knowledge of the movant and cross movant, yet do not set forth any facts which may exist or what efforts were made to ascertain such facts. Furthermore, it *435appears that essential facts, if any existed, were available by investigation, inquiry or access to public records (see Overseas Reliance Tours & Travel Serv. v Same Co., 17 AD2d 578). Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.